 



SOUTHWESTERN ENERGY COMPANY

2002 EMPLOYEE STOCK INCENTIVE PLAN
(As Adopted October 23, 2002)

1.     Purpose of the Plan

        The purpose of the Southwestern Energy Company 2002 Employee Stock
Incentive Plan is to enable the Company to attract and retain employees that
(i) are not officers or directors of Southwestern Energy Company for purposes of
Section 16 of the Exchange Act and (ii) are the best available personnel for
positions of substantial responsibility, to reward such employees for superior
performance and to strengthen the mutuality of interests between such employees
and Southwestern’s shareholders. The Plan is designed to meet this intent by
providing such employees with a proprietary interest in pursuing the long-term
growth, profitability and financial success of the Company in order to provide
them with additional motivation to continue in the Company’s employ and to
further its profitable growth.

2.     Definitions

        As used in the Plan, the following definitions apply to the terms
indicated below:

        (a)      “Board of Directors” shall mean the Board of Directors of
Southwestern.

        (b)      “Cause” when used in connection with the termination of a
Participant’s employment with the Company, shall mean the termination of the
Participant’s employment by the Company on account of (i) the willful and
continued failure by the Participant to substantially perform his duties and
obligations (other than any such failure resulting from his incapacity due to
physical or mental illness), after a written demand for substantial performance
has been delivered to the Participant by the Company or by the Participant’s
supervisor, which demand identifies in reasonable detail the manner in which the
Participant is believed to have not substantially performed his or her duties,
(ii) the Participant’s willful and serious misconduct which has resulted in or
could reasonably be expected to result in material injury to the business,
financial condition or reputation of the Company, (iii) the Participant’s
conviction of, or entering of a plea of nolo contendere to, a crime that
constitutes a felony or serious misdemeanor or (iv) the breach by the
Participant of any written covenant or agreement with the Company not to
disclose any information pertaining to the Company or not to compete or
interfere with the Company.

        (c)      “Change in Control” shall mean the occurrence of any of the
following:

                    (i)     any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), an
“Acquiring Person”) becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Southwestern representing 20% or more of the combined voting power
of Southwestern’s then outstanding securities, provided, however, that any
acquisition by (A) the Company, or any employee benefit plan (or related trust)
sponsored or maintained by the Company, or (B) any corporation with respect to
which, immediately following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, in the aggregate by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the outstanding Southwestern Common Stock and Southwestern voting securities
immediately prior to such acquisition in substantially

 



--------------------------------------------------------------------------------



 



the same proportion as their ownership, immediately prior to such acquisition,
of the outstanding Southwestern Common Stock and Southwestern voting securities,
as the case may be, shall not constitute a Change in Control;

                    (ii)     consummation by Southwestern of a reorganization,
merger or consolidation (a “Business Combination”), in each case, with respect
to which all or substantially all of the individuals and entities who were the
respective beneficial owners of the outstanding Southwestern Common Stock and
Southwestern voting securities immediately prior to such Business Combination do
not in the aggregate, immediately following such Business Combination,
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination of the outstanding Southwestern Common Stock
and Southwestern voting securities, as the case may be;

                    (iii)     any individual who is nominated by the Board for
election to the Board on any date fails to be so elected as a direct or indirect
result of any proxy fight or contested election for positions on the Board;

                    (iv)     a “change in control” of Southwestern of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act occurs;

                    (v)      (A) a complete liquidation or dissolution of
Southwestern or (B) a sale or other disposition of all or substantially all of
the assets of both the Exploration & Production and the Utility business
segments of Southwestern other than to a corporation with respect to which,
immediately following such sale or disposition, more than 80% of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, in the aggregate
by all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the outstanding Southwestern Common Stock
and Southwestern voting securities immediately prior to such sale or disposition
in substantially the same proportion as their ownership of the outstanding
Southwestern Common Stock and Southwestern voting securities, as the case may
be, immediately prior to such sale or disposition;

                    (vi)     other than with respect to a person who is employed
in the Utility business segment of Southwestern, the sale or other disposition
of all or substantially all the assets of the exploration and production
business segment of Southwestern, other than to a corporation with respect to
which, immediately following such sale or disposition, more than 80% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, in the aggregate by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the outstanding
Southwestern Common Stock and Southwestern voting securities immediately prior
to such sale or disposition in substantially the same proportion as their
ownership of the outstanding Southwestern Common Stock and Southwestern voting
securities, as the case may be, immediately prior to such sale or disposition;
or

                    (vii)     a majority of the Board of Directors determines in
its sole and absolute discretion that there has been a Change in Control of
Southwestern or that there will be a Change in Control of Southwestern upon the
occurrence of certain specified events and such events occur.

2



--------------------------------------------------------------------------------



 



          (d)      “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

          (e)      “Committee” shall mean the Compensation Committee of the
Board of Directors or such other committee as the Board of Directors shall
appoint from time to time to administer the Plan and to otherwise exercise and
perform the authority and functions assigned to the Committee under the terms of
the Plan.

          (f)      “Common Stock” shall mean Southwestern’s Common Stock, $.10
par value per share, or any other security into which the Common Stock shall be
changed pursuant to the adjustment provisions of Section 10 of the Plan.

          (g)      “Company” shall mean collectively Southwestern and each of
its Subsidiaries, or individually, Southwestern or one of its Subsidiaries as
the context requires.

          (h)      “Disability” shall mean a condition entitling a Participant
to benefits under the long-term disability policy maintained by the Company and
applicable to him or her.

          (i)      “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

          (j)      “Fair Market Value” shall mean, with respect to a share of
Common Stock, as of the applicable date of determination (i) the closing sales
price on the immediately preceding business day of a share of Common Stock as
reported on the principal securities exchange on which shares of Common Stock
are then listed or admitted to trading or (ii) if not so reported, the average
of the closing bid and ask prices for a share of Common Stock on the immediately
preceding business day (x) as reported on the National Association of Securities
Dealers Automated Quotation System or (y) if not so reported, as furnished by
any member of the National Association of Securities Dealers, Inc. selected by
the Committee. In the event that the price of a share of Common Stock shall not
be so reported, the Fair Market Value of a share of Common Stock shall be
determined by the Committee in its absolute discretion.

           (k)      “Incentive Award” shall mean an Option, SAR, share of
Phantom Stock or a share of Restricted Stock granted to a Participant pursuant
to the terms of the Plan.

          (l)      “Issue Date” shall mean the date established by the Committee
on which certificates representing shares of Restricted Stock shall be issued by
Southwestern pursuant to the terms of Section 9(a) hereof.

          (m)      “Option” shall mean an Option to purchase shares of Common
Stock granted to a Participant pursuant to the terms of the Plan, which Option
is subject to the terms and conditions in any agreement evidencing such Option.
All Options shall be non-qualified stock options; i.e. Options that do not meet
the requirements of Section 422 of the Code.

          (n)      “Participant” shall mean an employee of the Company who is
not a director or officer of Southwestern for purposes of Section 16 of the
Exchange Act, is a full-time employee of the Company, is an “exempt employee” as
defined under the Fair Labor Standards Act of 1938, and is granted one or more
Incentive Awards pursuant to the Plan and, following the death of any such
employee, his or her successors, heirs, executors and administrators, as the
case may be.

          (o)      “Person” shall mean a “person,” as such term is used in
Section 13(d) and 14(d) of the Exchange Act.

3



--------------------------------------------------------------------------------



 



          (p)      “Phantom Stock” shall mean the right granted to a Participant
to receive a payment in cash equal to the Fair Market Value of a share of Common
Stock, which right is granted pursuant to Section 8 hereof and subject to the
terms and conditions contained therein and in any agreement evidencing such
share of Phantom Stock.

          (q)      “Plan” shall mean this Southwestern Energy Company 2002
Employee Stock Incentive Plan, as it may be amended from time to time.

          (r)      “Restricted Stock” shall mean a share of Common Stock which
is granted to a Participant pursuant to Section 9 hereof and which is subject to
the restrictions set forth in Section 9(c) hereof for so long as such
restrictions continue to apply to such share, and such other terms and
conditions contained in any agreement evidencing such Restricted Stock.

          (s)      “Retirement” shall mean the termination of the employment of
a Participant with the Company on or after (i) the first date on which the
Participant has both attained age 55 and completed 5 years of service with the
Company or (ii) the date on which the Participant attains age 65.

          (t)      “SAR” shall mean a stock appreciation right granted to a
Participant pursuant to Section 7 hereof which is not related to any Option,
which SAR is subject to the terms and conditions contained in any agreement
evidencing such SAR.

          (u)      “Securities Act” shall mean the Securities Act of 1933, as
amended.

          (v)      “Southwestern” shall mean Southwestern Energy Company, an
Arkansas corporation, and any successor thereto.

          (w)      “Subsidiary” shall mean any “subsidiary corporation” within
the meaning of Section 425(f) of the Code.

          (x)      “Vesting Date” shall mean the date established by the
Committee on which a share of Restricted Stock or Phantom Stock may vest.

3.     Stock Subject to the Plan

         Under the Plan, the Committee may grant to Participants (i) Options,
(ii) SARs, (iii) shares of Phantom Stock and/or (iv) shares of Restricted Stock.

         Subject to adjustment as provided in Section 10 hereof and the
following provisions of this Section 3, the maximum number of shares of Common
Stock that may be covered by Incentive Awards granted under the Plan shall be
300,000 shares.

         The number of shares of Common Stock to which an Incentive Award
relates shall be counted against the number of shares of Common Stock reserved
and available under the Plan at the time of grant of the Incentive Award, unless
such number of shares of Common Stock cannot be determined at that time, in
which case the number of shares of Common Stock actually distributed pursuant to
the Incentive Award shall be counted against the number of shares of Common
Stock reserved and available under the Plan at the time of distribution;
provided, however, that Incentive Awards related to or retroactively added to,
or granted in tandem with, substituted for or converted into, other Incentive
Awards shall be counted or not counted against the number of shares of Common
Stock reserved and available under the Plan in accordance with procedures
adopted by the Committee so as to ensure appropriate counting, but avoid double
counting; and, provided further, that the number of shares of Common Stock
deemed to be

4



--------------------------------------------------------------------------------



 



issued under the Plan upon exercise of an Option or another stock-based award in
the nature of a stock purchase right shall be reduced by the number of shares of
Common Stock surrendered by the Participant in payment of the exercise or
purchase price of the Incentive Award.

          If any shares of Common Stock to which an Incentive Award relates are
forfeited, or payment is made to the Participant in the form of cash, cash
equivalents or other property other than shares of Common Stock, or the
Incentive Award otherwise terminates without payment being made to the
Participant in the form of shares of Common Stock, any shares of Common Stock
counted against the number of shares of Common Stock reserved and available
under the Plan with respect to such Incentive Award shall, to the extent of any
such forfeiture, alternative payment or termination, again be available for
Incentive Awards under the Plan.

          Shares of Common Stock issued under the Plan may be either newly
issued shares or treasury shares, at the discretion of the Committee.

4.     Administration of the Plan

          The Plan shall be administered by the Committee. The Committee shall,
consistent with the terms of the Plan, from time to time designate the employees
of the Company who shall be granted Incentive Awards under the Plan and the
amount, type and other terms and conditions of such Incentive Awards. All of the
powers and responsibilities of the Committee under the Plan may be delegated by
the Committee, in writing, to any subcommittee thereof. In addition, the
Committee may authorize an executive officer of the Corporation to grant
Incentive Awards of a specified type, covering a specified aggregate number of
shares of Common Stock and, in the case of any such grant of Options or SARs, at
a specified exercise or base price (which may not be less than Fair Market Value
on the date of grant) to a specified group of employees and within a specified
period of time.

          The Committee shall have full, discretionary authority to administer
the Plan, including discretionary authority to interpret and construe any and
all provisions of the Plan and the terms of any Incentive Award (and any
agreement evidencing any Incentive Award) granted thereunder and to adopt and
amend from time to time such rules and regulations for the administration of the
Plan as the Committee may deem necessary or appropriate. Decisions of the
Committee shall be final, binding and conclusive on all parties.

          At or after the date of grant of an Incentive Award under the Plan,
the Committee may (i) accelerate the date on which any such Incentive Award
becomes vested, exercisable or transferable, as the case may be, (ii) extend the
term of any such Incentive Award, including, without limitation, extending the
period following a termination of a Participant’s employment during which any
such Incentive Award may remain outstanding, or (iii) waive any conditions to
the vesting, exercisability or transferability, as the case may be, of any such
Incentive Award.

          Whether an authorized leave of absence, or absence in military or
government service, shall constitute termination of employment shall be
determined by the Committee.

          No member of the Committee shall be liable for any action, omission,
or determination relating to the Plan, and Southwestern shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission

5



--------------------------------------------------------------------------------



 



or determination was taken or made by such member, director or employee in bad
faith and without reasonable belief that it was in the best interests of the
Company.

5.     Eligibility

          The employees who shall be eligible to receive Incentive Awards
pursuant to the Plan shall be those employees of the Company who are not
officers or directors of Southwestern for the purposes of Section 16 of the
Exchange Act, who are full-time employees of the Company and who are “exempt
employees” as defined under the Fair Labor Standards Act of 1938 that the
Committee shall select from time to time. All Incentive Awards granted under the
Plan shall be evidenced by a separate written agreement entered into by the
Company and the recipient of such Award.

6.     Options

          The Committee may from time to time grant Options pursuant to the Plan
to Participants, which Options shall be evidenced by agreements in such form as
the Committee shall from time to time approve. Options shall comply with and be
subject to the following terms and conditions:

          (a)      Identification of Options

                     All Options granted under the Plan shall be identified in
the agreement evidencing such Options as non-qualified stock options.

          (b)      Exercise Price

                     The exercise price per share of Common Stock covered by any
Option granted under the Plan shall be not less than 100% of the Fair Market
Value of a share of Common Stock on the date on which such Option is granted.

          (c)      Term and Exercise of Options

                      (1)     Each Option shall become vested and exercisable on
such date or dates, during such period and for such number of shares of Common
Stock as shall be determined by the Committee on or after the date such Option
is granted; provided, however, that no Option shall be exercisable after the
expiration of ten years from the date such Option is granted; and, provided,
further, that each Option shall be subject to earlier termination, expiration or
cancellation as provided in the Plan or in the agreement evidencing such Option.

                      (2)     Each Option may be exercised in whole or in part,
to the extent such Option is vested on the date of exercise; provided, that no
partial exercise of an Option shall be for an aggregate exercise price of less
than $1,000. The partial exercise of an Option shall not cause the expiration,
termination or cancellation of the remaining portion thereof.

                      (3)     An Option shall be exercised by delivering written
notice to Southwestern’s principal office, to the attention of its Secretary, no
less than three business days in advance of the effective date of the proposed
exercise. Such notice shall specify the number of shares of Common Stock with
respect to which the Option is being exercised and the effective date of the
proposed exercise and shall be signed by the Participant. The Participant may
withdraw such notice at any time prior to the close of business on the business
day immediately preceding the effective date of the proposed exercise. Payment
for shares of Common Stock purchased upon the exercise of an Option shall be
made on the effective date of such exercise either (i) in cash, by certified
check, bank cashier’s check or wire transfer,

6



--------------------------------------------------------------------------------



 



(ii)  through a directed brokerage service, if any is made available to
Participants by Southwestern or (iii) subject to the approval of the Committee,
in shares of Common Stock that have been owned by the Participant for at least
six months prior to the effective date of exercise and valued at their Fair
Market Value on the effective date of such exercise, or partly in shares of
Common Stock with the balance in cash, by certified check, bank cashier’s check
or wire transfer. Any payment in shares of Common Stock shall be effected by the
delivery of such shares to the Secretary of Southwestern, duly endorsed in blank
or accompanied by stock powers duly executed in blank, together with any other
documents and evidences as the Secretary of Southwestern shall require from time
to time.

                      (4)     Certificates for shares of Common Stock purchased
upon the exercise of an Option shall be issued in the name of the Participant
and delivered to the Participant as soon as practicable following the effective
date on which the Option is exercised.

                      (5)     During the lifetime of a Participant, each Option
granted to him shall be exercisable only by him. No Option shall be assignable
or transferable otherwise than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, with the prior consent of the
Committee, an Option, including the right to exercise such Option, may be
transferred by a Participant during the Participant’s lifetime, but only to:
(i) one or more of a Participant’s spouse or natural or adopted lineal
descendants; or (ii) a trust, partnership, or corporation or other similar
entity which is owned solely by one or more of the Participant’s spouse or
natural or adopted lineal descendants or which will hold such Options solely for
the benefit of one or more of such persons.



  (d)   Effect of Termination of Employment

                      (1)     Unless the Committee provides otherwise on or
after the date of grant, in the event that the employment of a Participant with
the Company shall terminate for any reason other than Disability, Retirement,
Cause or death (i) Options granted to such Participant, to the extent that they
were vested and exercisable at the time of such termination, shall remain
exercisable until the expiration of ninety days after such termination, on which
date they shall expire to the extent not exercised, and (ii) Options granted to
such Participant, to the extent that they were not vested and exercisable at the
time of such termination, shall expire at the close of business on the date of
such termination; provided, however, that no Option shall be exercisable after
the expiration of its original term.

                      (2)     Unless the Committee provides otherwise on or
after the date of grant, in the event that the employment of a Participant with
the Company shall terminate on account of the Disability or Retirement of the
Participant, (i) such Participant shall be entitled to exercise, at any time or
from time to time after such termination and until the first anniversary of such
termination, Options granted to him or her hereunder to the extent that such
Options were vested and exercisable at the time of such termination, provided
however, that no Option shall be exercisable after the expiration of its
original term, and (ii) Options granted to such Participant, to the extent that
they were not vested and exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. Options that
are not exercised prior to the first anniversary of such termination shall
expire on such anniversary date.

                      (3)     Unless the Committee provides otherwise on or
after the date of grant, in the event that the employment of a Participant with
the Company shall terminate on account of the death of the Participant, (i) such
Participant’s estate or beneficiary under his or her will shall be entitled to
exercise, at any time or from time to time until the first anniversary of such
termination, Options granted to him or her hereunder to the extent that such
Options were vested and exercisable at the time of such termination; provided,
however, that no Option shall be exercisable after the expiration of its
original term, and (ii) Options granted to such Participant, to the extent that
they were not vested and exercisable

7



--------------------------------------------------------------------------------



 



at the time of such termination, shall expire at the close of business on the
date of such termination. Options that are not exercised prior to the first
anniversary of such termination shall expire on such anniversary date.

                      (4)     In the event of the termination of a Participant’s
employment for Cause, all outstanding Options granted to such Participant,
whether or not then vested or exercisable, shall expire at the commencement of
business on the date of such termination; provided, however, that no Participant
shall be deemed to have been terminated for Cause during the two year period
following any Change in Control.

                      (5)     For purposes of this Section 6(d), an Option shall
be deemed to be vested and exercisable on the date of the termination of the
employment of a Participant with the Company to the extent, if any, it becomes
vested and exercisable by acceleration by the Committee.



  (e)   Effect of Change in Control

                      Upon the occurrence of a Change in Control, each Option
granted under the Plan and outstanding at such time shall become fully and
immediately vested and exercisable and shall remain exercisable until its
expiration, termination or cancellation pursuant to the terms of the Plan and
the agreement evidencing such Option.



  (f)   Cash Tax Bonuses and Loans

                      (1)     The Committee may grant to any Participant a cash
tax bonus in an amount determined by the Committee to enable the Participant to
pay any federal, state or local income taxes arising out of the exercise of an
Option.

                      (2)     The Committee may provide a loan to any
Participant in an amount determined by the Committee to enable the Participant
to pay (i) any federal, state or local income taxes arising out of the exercise
of an Option or (ii) the exercise price with respect to any Option. Any such
loan (i) shall be for such term and at such rate of interest as the Committee
may determine, (ii) shall be evidenced by a promissory note in a form determined
by the Committee and executed by the Participant and (iii) shall be subject to
such other terms and conditions as the Committee may determine.

7.     Stock Appreciation Rights

         The Committee may grant SARs pursuant to the Plan, which SARs shall be
evidenced by an agreement in such form as the Committee shall from time to time
approve. SARs shall comply with and be subject to the following terms and
conditions:



  (a)   Exercise Price

                      The base price per share of Common Stock covered by any
SAR granted under the Plan shall be not less than 100% of the Fair Market Value
of a share of Common Stock on the date on which such SAR is granted.



  (b)   Benefit Upon Exercise

                      The exercise of an SAR with respect to any number of
shares of Common Stock prior to the occurrence of a Change in Control shall
entitle the Participant to (i) a cash payment, for each such

8



--------------------------------------------------------------------------------



 



share, equal to the excess of (A) the Fair Market Value of a share of Common
Stock on the effective date of such exercise over (B) the per share base price
of the SAR, (ii) the issuance or transfer to the Participant of the greatest
number of whole shares of Common Stock which on the date of the exercise of the
SAR have an aggregate Fair Market Value equal to such excess or (iii) a
combination of cash and shares of Common Stock in amounts equal to such excess,
all as determined by the Committee. The exercise of an SAR with respect to any
number of shares of Common Stock upon or after the occurrence of a Change in
Control shall entitle the Participant to a cash payment, for each such share,
equal to the excess of (i) the greater of (A) the highest price per share of
Common Stock paid in connection with such Change in Control and (B) the Fair
Market Value of a share of Common Stock on the effective date of exercise over
(ii) the per share base price of the SAR. Such payment, transfer or issuance
shall occur as soon as practical, but in no event later than five business days,
after the effective date of the exercise.



  (c)   Term and Exercise of SARs

                       (1)     Each SAR shall be exercisable on such date or
dates, during such period and for such number of shares of Common Stock as shall
be determined by the Committee and set forth in the SAR agreement with respect
to such SAR; provided, however, that no SAR shall be exercisable after the
expiration of ten years from the date such SAR is granted; and, provided,
further, that each SAR shall be subject to earlier termination, expiration or
cancellation as provided in the Plan or in the agreement evidencing such SAR.

                       (2)     Each SAR may, to the extent vested and
exercisable, be exercised in whole or in part; provided, that no partial
exercise of an SAR shall be for an aggregate base price of less than $1,000. The
partial exercise of an SAR shall not cause the expiration, termination or
cancellation of the remaining portion thereof.

                       (3)     An SAR shall be exercised by delivering written
notice to Southwestern’s principal office, to the attention of its Secretary, no
less than three business days in advance of the effective date of the proposed
exercise. Such notice shall specify the number of shares of Common Stock with
respect to which the SAR is being exercised and the effective date of the
proposed exercise and shall be signed by the Participant. The Participant may
withdraw such notice at any time prior to the close of business on the business
day immediately preceding the effective date of the proposed exercise.

                       (4)     During the lifetime of a Participant, each SAR
granted to him or her shall be exercisable only by the Participant. No SAR shall
be assignable or transferable otherwise than by will or by the laws of descent
and distribution.



  (d)   Effect of Termination of Employment

                       (1)     Unless the Committee provides otherwise on or
after the date of grant, in the event that the employment of a Participant with
the Company shall terminate for any reason other than Cause, Disability,
Retirement or death (i) SARs granted to such Participant, to the extent that
they were vested and exercisable at the time of such termination, shall remain
exercisable until the expiration of ninety days after such termination, on which
date they shall expire to the extent not exercised, and (ii) SARs granted to
such Participant, to the extent that they were not vested and exercisable at the
time of such termination, shall expire at the close of business on the date of
such termination; provided, however, that no SAR shall be vested and exercisable
after the expiration of its original term.

                       (2)     Unless the Committee provides otherwise on or
after the date of grant, in the event that the employment of a Participant with
the Company shall terminate on account of the Disability, Retirement or death of
the Participant (i) SARs granted to such Participant, to the extent that they
were

9



--------------------------------------------------------------------------------



 



vested and exercisable at the time of such termination, shall remain exercisable
until the expiration of one year after such termination, on which date they
shall expire to the extent not exercised, and (ii) SARs granted to such
Participant, to the extent that they were not vested and exercisable at the time
of such termination, shall expire at the close of business on the date of such
termination; provided, however, that no SAR shall be exercisable after the
expiration of its original term.

                       (3)     In the event of the termination of a
Participant’s employment for Cause, all outstanding SARs granted to such
Participant, whether or not then vested or exercisable, shall expire at the
commencement of business on the date of such termination; provided, however,
that no Participant shall be deemed to have been terminated for Cause during the
two year period following any Change in Control.



  (e)   Effect of Change in Control

                       Upon the occurrence of a Change in Control, any SAR
granted under the Plan and outstanding at such time shall become fully and
immediately vested and exercisable and shall remain exercisable until its
expiration, termination or cancellation pursuant to the terms of the Plan.

8.      Phantom Stock

         The Committee may grant shares of Phantom Stock pursuant to the Plan.
Each grant of shares of Phantom Stock shall be evidenced by an agreement in such
form as the Committee shall from time to time approve. Each grant of shares of
Phantom Stock shall comply with and be subject to the following terms and
conditions:



  (a)   Vesting Date

                       At the time of the grant of shares of Phantom Stock, the
Committee shall establish a Vesting Date or Vesting Dates with respect to such
shares and the conditions, if any, which must be satisfied on or prior to such
Vesting Date for the Participant’s rights with respect to such shares of Phantom
Stock to become vested. The Committee may divide such shares into classes and
assign a different Vesting Date and different conditions for each class.
Provided that all conditions to the vesting of a share of Phantom Stock imposed
pursuant to Section 8(c) hereof and any agreement evidencing such Phantom Stock
are satisfied and except as provided in Section 8(d) hereof, upon the occurrence
of the Vesting Date with respect to a share of Phantom Stock, the Participant’s
rights with respect to such share shall become fully vested and nonforfeitable.



  (b)   Benefit Upon Vesting

                       Upon the vesting of a share of Phantom Stock, a
Participant shall be entitled to receive in cash, within 30 days of the
applicable Vesting Date or at such later date as the Committee shall determine,
an amount in cash in a lump sum equal to the sum of (i) the Fair Market Value of
a share of Common Stock on the applicable Vesting Date with respect to such
share of Phantom Stock and (ii) the aggregate amount of cash dividends paid with
respect to a share of Common Stock during the period commencing on the date on
which such share of Phantom Stock was granted to the Participant and terminating
on the applicable Vesting Date for such share.



  (c)   Conditions to Vesting

                       At the time of the grant of shares of Phantom Stock, the
Committee may impose such restrictions or conditions, not inconsistent with the
provisions hereof, to the vesting of such shares as it

10



--------------------------------------------------------------------------------



 



deems appropriate. By way of example and not by way of limitation, the Committee
may require, as a condition to the vesting of any class or classes of shares of
Phantom Stock, that the Participant and/or the Company achieve such performance
criteria as the Committee may specify at the time of the grant of such shares of
Phantom Stock and/or that the Participant continue in the employment of the
Company for a specified period of time.



  (d)   Effect of Termination of Employment

                       (1)     Unless the Committee provides otherwise on or
after the date of grant, in the event that the employment of a Participant with
the Company shall terminate for any reason other than Cause prior to the Vesting
Date of shares of Phantom Stock granted to such Participant, a portion of such
shares, to the extent not forfeited or cancelled on or prior to such termination
pursuant to any provision hereof or of the agreement evidencing such Phantom
Stock, shall vest on the date of such termination. The portion referred to in
the preceding sentence shall be determined by the Committee at or after the time
of the grant of such shares of Phantom Stock and may be based on the achievement
of any conditions imposed by the Committee with respect to such shares pursuant
to Section 8(c). Such portion may be zero.

                       (2)     In the event of the termination of a
Participant’s employment for Cause, all shares of Phantom Stock granted to such
Participant which have not vested as of the date of such termination shall
immediately be forfeited and cancelled.



  (e)   Effect of Change in Control

                      Upon the occurrence of a Change in Control, all shares of
Phantom Stock which have not theretofore vested, or been cancelled or forfeited
pursuant to any provision hereof or of the agreement evidencing such Phantom
Stock, shall immediately vest and become nonforfeitable.

9.     Restricted Stock

        The Committee may grant shares of Restricted Stock pursuant to the Plan.
Each grant of shares of Restricted Stock shall be evidenced by an agreement in
such form as the Committee shall from time to time approve. Each grant of shares
of Restricted Stock shall comply with and be subject to the following terms and
conditions:



  (a)   Issue Date and Vesting Date

                       At the time of the grant of shares of Restricted Stock,
the Committee shall establish an Issue Date or Issue Dates and a Vesting Date or
Vesting Dates with respect to such shares and the conditions, if any, which must
be satisfied on or prior to such Vesting Date for the Participant’s rights with
respect to such shares of Restricted Stock to become vested. The Committee may
divide such shares into classes and assign a different Issue Date and/or Vesting
Date and different conditions for each class. Upon the occurrence of the Issue
Date with respect to a share of Restricted Stock, a share of Restricted Stock
shall be issued in accordance with the provisions of Section 9(d) hereof.
Provided that all conditions to the vesting of a share of Restricted Stock
imposed pursuant to Section 9(b) hereof and any agreement evidencing such
Restricted Stock are satisfied, and except as provided in Section 9(c) and 9(f)
hereof, upon the occurrence of the Vesting Date with respect to a share of
Restricted Stock, the Participant’s rights with respect to such share shall
become fully vested and the restrictions of Section 9(c) hereof shall cease to
apply to such share.

11



--------------------------------------------------------------------------------



 





  (b)   Conditions to Vesting

                       At the time of the grant of shares of Restricted Stock,
the Committee may impose such restrictions or conditions, not inconsistent with
the provisions hereof, to the vesting of such shares as it deems appropriate. By
way of example and not by way of limitation, the Committee may require, as a
condition to the vesting of any class or classes of shares of Restricted Stock,
that the Participant and/or the Company achieve such performance criteria as the
Committee may specify at the time of the grant of such shares and/or that the
Participant continue in the employment of the Company for a specified period of
time.



  (c)   Restrictions on Transfer Prior to Vesting

                       Prior to the vesting of a share of Restricted Stock, such
share of Restricted Stock shall not be transferable under any circumstances and
no transfer of a Participant’s rights with respect to such share, whether
voluntary or involuntary, by operation of law or otherwise, shall vest the
transferee with any interest or right in or with respect to such share, but
immediately upon any attempt to transfer such rights, such share, and all of the
rights related thereto, shall be cancelled and shall be forfeited by the
Participant and the transfer shall be of no force or effect.



  (d)   Issuance of Certificates

                       (1)     Reasonably promptly after the Issue Date with
respect to shares of Restricted Stock, the Company shall cause to be issued
stock certificates, registered in the name of the Participant to whom such
shares were granted, evidencing such shares; provided, that the Company shall
not cause to be issued such a stock certificate unless it has received a stock
power duly endorsed in blank with respect to such shares. Each such stock
certificate shall bear the following legend:



                        The transferability of this certificate and the shares
of stock represented hereby are subject to the restrictions, terms and
conditions (including forfeiture provisions and restrictions against transfer)
contained in the Southwestern Energy Company 2002 Employee Stock Incentive Plan
and an Agreement entered into between the registered owner of such shares and
Southwestern Energy Company. A copy of the Plan and Agreement is on file in the
office of the Secretary of Southwestern Energy Company, 2350 N. Sam Houston
Parkway East, Suite 300, Houston, Texas 77032.                        

Such legend shall not be removed from the certificate evidencing such shares
unless and until such shares become vested and the restrictions on the transfer
thereof lapse pursuant to the terms hereof and any agreement evidencing such
Restricted Stock.

                       (2)     Each certificate issued pursuant to
Section 9(d)(1) hereof, together with the stock powers relating to the shares of
Restricted Stock evidenced by such certificate, shall be deposited by the
Company with a custodian designated by the Company until the applicable shares
become vested. The Company shall cause such custodian to issue to the
Participant a receipt evidencing the certificates held by it which are
registered in the name of the Participant.



  (e)   Consequences Upon Vesting

                       Upon the vesting of a share of Restricted Stock pursuant
to the terms hereof, the restrictions of Section 9(c) hereof shall cease to
apply to such share. Reasonably promptly after a share of Restricted Stock vests
pursuant to the terms hereof, the Company shall cause to be issued and delivered
to

12



--------------------------------------------------------------------------------



 



the Participant to whom such shares were granted, a certificate evidencing such
share, free of the legend set forth in Section 9(d)(1) hereof, together with any
other property of the Participant held by the custodian pursuant to Section
9(d)(2) hereof.



  (f)   Effect of Termination of Employment

                       (1)     Unless the Committee provides otherwise on or
after the date of grant, in the event that the employment of a Participant with
the Company shall terminate for any reason other than Cause prior to the vesting
of shares of Restricted Stock granted to such Participant, a portion of such
shares, to the extent not forfeited or cancelled on or prior to such termination
pursuant to any provision hereof or any agreement evidencing such Restricted
Stock, shall vest on the date of such termination. The portion referred to in
the preceding sentence shall be determined by the Committee and may be based on
the achievement of any conditions imposed by the Committee with respect to such
shares pursuant to Section 9(b). Such portion may zero.

                       (2)     In the event of the termination of a
Participant’s employment for Cause, all shares of Restricted Stock granted to
such Participant which have not vested as of the date of such termination shall
immediately be cancelled and forfeited.



  (g)   Effect of Change in Control

                       Upon the occurrence of a Change in Control, all shares of
Restricted Stock which have not theretofore vested (including those with respect
to which the Issue Date has not yet occurred), or been cancelled or forfeited
pursuant to any provision hereof or any agreement evidencing such Restricted
Stock, shall immediately vest and all restrictions applicable thereto shall
lapse.



  (h)   Cash Tax Bonuses and Loans

                       (1)     The Committee may grant to any Participant a cash
tax bonus in an amount determined by the Committee to enable the Participant to
pay any federal, state or local income taxes arising out of the award or vesting
of Restricted Stock.

                       (2)     The Committee may provide a loan to any
Participant in an amount determined by the Committee to enable the Participant
to pay any federal, state or local income taxes arising out of the award or
vesting of Restricted Stock. Any such loan (i) shall be for such term and at
such rate of interest as the Committee may determine, (ii) shall be evidenced by
a promissory note in a form determined by the Committee and executed by the
Participant and (iii) shall be subject to such other terms and conditions as the
Committee may determine.

10.     Adjustment Upon Changes in Common Stock



  (a)   Adjustment upon Certain Events

                       In the event of any change in the shares of Common Stock
outstanding by reason of any stock dividend or split, recapitalization,
reorganization, merger, consolidation, combination, spin-off, reclassification
or exchange of shares or similar corporate change (such change, an “Adjustment
Event”), (i) the maximum aggregate number of shares of Common Stock with respect
to which Incentive Awards may be granted under the Plan, (ii) the type or class
of securities with respect to which Incentive Awards may be granted under the
Plan, (iii) the number, type and class of securities covered by any then
outstanding Options and SARs and the respective exercise and base prices
applicable under any then outstanding Options and SARs and (iv) the number, type
and class of securities covered by any then

13



--------------------------------------------------------------------------------



 



outstanding shares of Phantom Stock or Restricted Stock and the respective
limitations or other criteria applicable to any then outstanding shares of
Phantom Stock or Restricted Stock may be appropriately adjusted by the Committee
as it shall determine is appropriate to prevent enlargement or dilution of the
rights of Participants hereunder. In the event of any change in the shares of
Common Stock outstanding by reason of any other event or transaction, the
Committee may, but need not, make such adjustments in the number, type and class
of shares of securities with respect to which Incentive Awards may be granted or
that are subject to then outstanding Incentive Awards, and the other terms and
conditions of then outstanding Incentive Awards, as the Committee may deem
appropriate to prevent enlargement or dilution of the rights of Participants
hereunder.



  (b)   Outstanding Restricted Stock

                       Unless the Committee otherwise determines, any securities
or other property (including dividends paid in cash) issued or paid with respect
to shares of Restricted Stock that are outstanding as of the date an Adjustment
Event occurs which have not become vested as of such date shall be promptly
deposited with the custodian designated pursuant to Paragraph 9(d)(2) hereof and
shall not become vested or transferable to the Participant unless and until such
Participant’s rights with respect to the related shares of Restricted Stock
become vested.



  (c)   Outstanding Options and SARs – Certain Transactions

                       Notwithstanding any other provision of the Plan, in the
event of (i) a dissolution or liquidation of Southwestern, (ii) a sale of all or
substantially all of Southwestern’s assets or (iii) a merger, consolidation, or
similar business transaction involving Southwestern, the Committee shall have
the power to:

                       (A)     cancel, effective immediately prior to the
occurrence of such event, all or a portion of the Options and SARs outstanding
immediately prior to such event (whether or not then vested or exercisable),
and, in full consideration for such cancellation, pay to the Participant to whom
such Option or SAR was granted an amount in cash, for each share of Common Stock
subject to each such cancelled Option or SAR, respectively, immediately prior to
such event, equal to the excess of (A) the value, as determined by the Committee
(as constituted immediately prior to such event) of the property (including
cash) received by the holder of a share of Common Stock as a result of such
event over (B) the exercise or base price of such Option or SAR; or

                       (B)     provide for the exchange of all or a portion of
such Options and/or SARs outstanding immediately prior to such event (whether or
not then vested or exercisable) for equivalent options or stock appreciation
rights covering securities of the acquiring entity (or the ultimate parent
thereof) and, incident thereto, make an equitable adjustment as determined by
the Committee (as constituted immediately prior to such event) in the exercise
or base price of such exchanged option or stock appreciation right, and/or the
number, type and class of securities subject to such exchanged option or stock
appreciation right or, if appropriate, provide for a cash payment to the
Participant to whom such Option or SAR was granted in partial consideration for
the exchange of the Option or SAR.



  (d)   No Other Rights

                       Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger
or consolidation of Southwestern or any other corporation. Except as expressly
provided in the Plan, no issuance by Southwestern of shares of stock of any
class, or securities convertible into shares of stock of

14



--------------------------------------------------------------------------------



 



any class, shall affect, and no adjustment by reasons thereof shall be made with
respect to, the number of shares of Common Stock subject to an Incentive Award
or the exercise or base price of any Option or SAR.

11.     Rights as a Stockholder

          No person shall have any rights as a stockholder with respect to any
shares of Common Stock covered by or relating to any Incentive Award granted
pursuant to this Plan until the date of the issuance of a stock certificate with
respect to such shares. Except as otherwise expressly provided in Section 8, 9
or 10 hereof, no adjustment of any Incentive Award shall be made for dividends
or other rights for which the record date occurs prior to the date such stock
certificate is issued.

12.     No Special Employment Rights; No Right to Incentive Award

          Nothing contained in the Plan or any Incentive Award shall confer upon
any Participant any right with respect to the continuation of his or her
employment by the Company or interfere in any way with the right of the Company
at any time to terminate such employment or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of an Incentive Award.

          No person shall have any claim or right to receive an Incentive Award
hereunder. The Committee’s granting of an Incentive Award to a Participant at
any time shall neither require the Committee to grant an Incentive Award to such
Participant or any other Participant or other person at any time nor preclude
the Committee from making subsequent grants to such Participant or any other
Participant or other person.

13.     Securities Matters

          (a)     Southwestern shall be under no obligation to effect the
registration pursuant to the Securities Act of any shares of Common Stock to be
issued hereunder or to effect similar compliance under any state laws.
Notwithstanding anything herein to the contrary, Southwestern shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Common Stock pursuant to the Plan unless and until Southwestern is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition to the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee
deems necessary or desirable.

          (b)     The exercise of any Option granted hereunder shall only be
effective at such time as counsel to Southwestern shall have determined that the
issuance and delivery of shares of Common Stock pursuant to such exercise is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded. Southwestern may, in its sole discretion, defer the effectiveness of an
exercise of an Option hereunder or the issuance or transfer of shares of Common
Stock pursuant to any Incentive Award pending or to ensure compliance under
federal or state securities laws. Southwestern shall inform the Participant in
writing of its decision to defer the effectiveness of the exercise of an Option
or the issuance or transfer of shares of Common Stock pursuant to any Incentive
Award. During the period that the effectiveness of the exercise of an Option has
been deferred, the Participant may, by written notice, withdraw such exercise
and obtain the refund of any amount paid with respect thereto.

15



--------------------------------------------------------------------------------



 



14.     Withholding Taxes



  (a)   Cash Remittance

                       Whenever shares of Common Stock are to be issued upon the
exercise of an Option or SAR or the grant of Restricted Stock or restrictions on
shares of Restricted Stock are to lapse, Southwestern shall have the right to
require the Participant to remit to Southwestern in cash an amount sufficient to
satisfy federal, state and local withholding tax requirements, if any,
attributable to such exercise, grant or lapse prior to the delivery of any
certificate or certificates for such shares or the effectiveness of the lapse of
such restrictions. In addition, upon the exercise of an SAR or receipt of, or
payment in respect of, a share of Phantom Stock, Southwestern shall have the
right to withhold from any cash payment required to be made pursuant thereto an
amount sufficient to satisfy the federal, state and local withholding tax
requirements, if any, attributable to such exercise, receipt or payment.



  (b)   Stock Remittance

                       At the election of the Participant, subject to the
approval of the Committee, when shares of Common Stock are to be issued upon the
exercise of an Option or SAR or the grant of Restricted Stock, or when
restrictions on Restricted Stock lapse, the Participant may tender to
Southwestern a number of shares of Common Stock that have been owned by the
Participant for at least six months having a Fair Market Value at the tender
date determined by the Committee to be sufficient to satisfy the federal, state
and local withholding tax requirements, if any, attributable to such exercise or
grant but not greater than such withholding obligations. Such election shall
satisfy the Participant’s obligations under Section 14(a) hereof, if any.



  (c)   Stock Withholding

                       At the election of the Participant, subject to the
approval of the Committee, when shares of Common Stock are to be issued upon the
exercise of an Option or SAR or the grant of Restricted Stock, or when
restrictions on Restricted Stock lapse, Southwestern shall withhold a number of
such shares having a Fair Market Value at the exercise date determined by the
Committee to be sufficient to satisfy the federal, state and local withholding
tax requirements, if any, attributable to such exercise, grant or lapse of
restrictions, but not greater than such withholding obligations. Such election
shall satisfy the Participant’s obligations under Section 14(a) hereof, if any.

15.     Amendment or Termination of the Plan

         The Board of Directors may at any time suspend or discontinue the Plan
or revise or amend it in any respect whatsoever; provided, however, that any
revision or amendment to the Plan that requires the approval of shareholders
pursuant to New York Stock Exchange Listing Requirements or applicable law shall
not be made until such approval of shareholders is obtained. Nothing herein
shall restrict the Committee’s ability to exercise its discretionary authority
hereunder pursuant to Section 4 hereof, which discretion may be exercised
without amendment to the Plan. No action hereunder may, without the consent of a
Participant, materially reduce the Participant’s rights under any previously
granted and outstanding Incentive Award. Nothing herein shall limit the right of
Southwestern to pay compensation of any kind outside the terms of the Plan.

16.     No Obligation to Exercise

          The grant to a Participant of an Option or SAR shall impose no
obligation upon such Participant to exercise such Option or SAR.

16



--------------------------------------------------------------------------------



 



17.     Transfers Upon Death

          Subject to Section 6(c)(5), upon the death of a Participant,
outstanding Incentive Awards granted to such Participant may be exercised only
by the executors or administrators of the Participant’s estate or by any person
or persons who shall have acquired such right to exercise by will or by the laws
of descent and distribution. Subject to Section 6(c)(5), no transfer by will or
the laws of descent and distribution of any Incentive Award, or the right to
exercise any Incentive Award, shall be effective to bind Southwestern unless the
Committee shall have been furnished with (a) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the transfer and (b) an agreement by the transferee to
comply with all the terms and conditions of the Incentive Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with the grant of the
Incentive Award. Except as provided in Section 17 or Section 6(c)(5), no
Incentive Award shall be transferable, and shall be exercisable only by a
Participant during the Participant’s lifetime.

18.     Expenses and Receipts

          The expenses of the Plan shall be paid by Southwestern. Any proceeds
received by Southwestern in connection with any Incentive Award will be used for
general corporate purposes.

19.     Failure to Comply

           In addition to the remedies of Southwestern elsewhere provided for
herein, failure by a Participant to comply with any of the terms and conditions
of the Plan or the agreement executed by such Participant evidencing an
Incentive Award, unless such failure is remedied by such Participant within ten
days after having been notified of such failure by the Committee, shall be
grounds for the cancellation and forfeiture of such Incentive Award, in whole or
in part, as the Committee may determine.

20.     Effective Date and Term of Plan

          The Plan was adopted by the Board of Directors on October 23, 2002. No
grants may be made under the Plan after October 23, 2004.

17